         Case 7:20-cr-00502-KMK Document 15 Filed 09/30/20 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                     -X



 UNITED STATES OF AMERICA,                                      CONSENT TO PROCEED BY
                                                                VIDEO OR TELE CONFERENCE
                        -agamst-


                                                                7:20-CR-502-UA
Juan Navarro
                        Defendant(s).
                                                     -X



Defendant Juan Navarro hereby voluntarily consents to participate in the following proceeding
via El videoconferencing or IZi teleconferencmg:


D Initial Appearance Before a Judicial Officer

       Arraignment (Note: If on Felony Information, Defendant Must Sign Separate Waiver of
       Indictment Form)

D Guilty Plea/Change of Plea Hearing

D Bail/Detention Hearing

D Conference Before a Judicial Officer - Assignment of Counsel




/?/^ ^~         "\         «!<^&rA>                                /s/
Defendant s Signature                               Defendant's Counsel's Signature
(Judge may obtain verbal consent on
Record and Sign for Defendant)

Juan NavaiTo                                         Susanne Brody
Print Defendant's Name                              Print Counsel's Name



This proceeding was conducted by reliable video oj>t<?lepji0ng/e6nferenci}ig technology^

^September 30, 2020
Date                                                       Fagte^te Judge
                                                      Southern District of New York
